DETAILED ACTION
Applicant is advised that the Non-final office action filed 12-28-2020 is vacated.  A new office action is set for below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see RCE, filed 3-5-2020, with respect to claims 1-3, 5-7, and 9-12 have been fully considered and are persuasive.  The prior art rejections cited in the last final office action have been withdrawn.  The 112(b) rejection(s) of claim 6 recited below regarding antecedent basis that were also cited in the last final office action were not addressed by the Applicant in the arguments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 9, and 12 are rejected under 35 U.S.C. 112 because claim 6 recites the limitation "the a frequency of the original response voice message".  There is insufficient antecedent basis for this limitation in these claims.
Claims 6, 7, 9, and 12 are rejected under 35 U.S.C. 112 because claim 6 recites the limitation "the analysis result".  There is insufficient antecedent basis for this limitation in these claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding the limitation ‘…A computer readable memory medium…’ recited in claim 12, the claimed invention is directed to non-statutory subject matter.  The specification failed to limit that the claimed medium is only non-transitory medium.  Therefore, the claim should be rejected under 101 because the claimed medium is broadly covering both transitory and non-transitory medium; and transitory medium is non-patentable subject matter.
Allowable Subject Matter
Claims 1, 2, 3, 5, 10 and 11 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Form.
Any response to this action should be mailed to:

Commissioner for Patents
P.O. Box 1450
Alexandria, VA  22313-1450

Or faxed to:

(571) 273-8300 (for formal communications intended for entry)

Or call:

(571) 272-2600 (for customer service assistance)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HASHEM whose telephone number is 571-272-7542.  The examiner can normally be reached on Monday and Thursday 10 a.m. -7 p.m. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/LISA HASHEM/            Primary Examiner, Art Unit 2653